   Case 1:15-cv-07488-CM-RWL Document 814 Filed 06/14/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION                         Case No. 1:15-cv-07488-CM (RWL)


           FOREST’S RESPONSE TO PLAINTIFFS’ MOTION IN
   LIMINE NO. 15: PRECLUDE FOREST FROM RELYING UPON PATENTS
  OTHER THAN THE ‘703 PATENT AS AFFECTING GENERIC NAMENDA IR




                               Counsel for Defendants Actavis plc, Forest
                               Laboratories, LLC, Forest Laboratories, Inc., and
                               Forest Laboratories Holdings Ltd.
      Case 1:15-cv-07488-CM-RWL Document 814 Filed 06/14/19 Page 2 of 4




                                    TABLE OF CONTENTS

RESPONSE TO PLAINTIFFS’ MOTION IN LIMINE NO. 15..................................................... 1
      Case 1:15-cv-07488-CM-RWL Document 814 Filed 06/14/19 Page 3 of 4




               RESPONSE TO PLAINTIFFS’ MOTION IN LIMINE NO. 15

       In response to Plaintiffs’ Motion In Limine No. 15, which seeks to preclude Forest from

relying upon patents other than the ’703 patent as affecting the market entry of generic Namenda

IR products, Forest agrees that it will not affirmatively rely upon any patent other than the ’703

patent as affecting the market entry of generic Namenda IR products. However, Forest reserves

the right to respond to any arguments that DPPs may make at trial that opens the door to such an

argument.



Dated: June 14, 2019                                Respectfully submitted,



                                                     By: /s/ Eric E. Lancaster ..
 Beth Wilkinson                                      Martin M. Toto
 Rakesh Kilaru                                       Heather K. McDevitt
 Kieran Gostin                                       John H. Chung
 WILKINSON WALSH + ESKOVITZ                          Michael E. Hamburger
 2001 M Street NW, 10th Floor                        William H. Bave, III
 Washington, D.C. 20036                              Kristen O’Shaughnessy
 Telephone: (202) 847-4000                           Kevin C. Adam
                                                     WHITE & CASE LLP
 Counsel for Defendants Actavis plc,                 1221 Avenue of the Americas
 Forest Laboratories, LLC, Forest                    New York, New York 10020
 Laboratories, Inc., and Forest                      Telephone: (212) 819-8200
 Laboratories Holdings Ltd.
                                                     J. Mark Gidley
                                                     Christopher M. Curran
                                                     Eric Grannon
                                                     WHITE & CASE LLP
                                                     701 Thirteenth Street, NW
                                                     Washington, DC 20005
                                                     Telephone: (202) 626-3600

                                                     Heather M. Burke
                                                     Eric E. Lancaster
                                                     WHITE & CASE LLP
                                                     3000 El Camino Real
Case 1:15-cv-07488-CM-RWL Document 814 Filed 06/14/19 Page 4 of 4



                                    2 Palo Alto Square, Ste. 900
                                    Palo Alto, CA 94306
                                    Telephone: (650) 213-0300

                                    Counsel for Defendants Actavis plc,
                                    Forest Laboratories, LLC, Forest
                                    Laboratories, Inc., and Forest
                                    Laboratories Holdings Ltd.




                                2
